


Exhibit 10.54

 

VIRGIN MEDIA INC.

909 Third Avenue

New York, New York 10022

 

Mr. Mark Schweitzer

[Address Intentionally Omitted]

 

February 4, 2010

 

Dear Mark,

 

Amendment Letter to your Employment Agreement

 

Reference is made to the employment agreement, dated as of September 18, 2007,
between you and Virgin Media Inc., and as amended by letter agreement, dated as
of November 28, 2008, July 31, 2009 and December 10, 2009 between you and Virgin
Media Inc. (the “Employment Agreement”).

 

In consideration of the mutual covenants contained herein, and other good and
valuable consideration, receipt and sufficiency of which is hereby acknowledged,
the parties hereto agree that the terms of the Employment Agreement will remain
in effect in all respects, except as follows:

 

Additional Cash Bonus:

 

In addition to any amount payable pursuant to Section 6(c) of the Employment
Agreement, the Executive shall be eligible to receive a cash bonus of up to
£165,000, subject to the achievement of performance conditions established by
the Chief Executive Officer and the Compensation Committee and such payment, if
any, shall be made as soon as practicable following the execution and delivery
to the Company of the general release of claims set forth in Section 6(f) of the
Employment Agreement and the expiration of any applicable revocation period and,
in any event, no later than March 15, 2011.

 

 

 

Long Term Incentive Plan:

 

The Company shall, subject to your execution and delivery to the Company of the
general release of claims set forth in Section 6(f) of the Employment Agreement,
make, on a basis pro rata to your service in 2008 through 2010 as a percentage
of the total period, any 2008/2010 Long Term Incentive Plan vesting or payment
of the restricted stock unit element of such plan, if any, to you at the same
time such payments are made to the Company’s employees and, in any event, no
later than March 15, 2011.

 

 

 

Exercise period for vested stock options:

 

The exercise period for any stock options issued under the Virgin Media Inc.
2006 Stock Incentive Plan which have vested as at June 30, 2010 shall be
extended from three months to twelve months.

 

1

--------------------------------------------------------------------------------


 

This letter confirms our understanding on these matters and your Employment
Agreement with the Company is amended in accordance with the foregoing.  Terms
used but not defined in this letter shall have the meaning of such terms as
defined in your Employment Agreement.

 

This letter shall be governed by and construed in accordance with the internal
laws of the State of New York (without regard, to the extent permitted by law,
to any conflict of law rules which might result in the application of laws of
any other jurisdiction).

 

 

Yours sincerely,

 

 

 

 

 

 

 

 

 

VIRGIN MEDIA INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Bryan H Hall

 

Name:

Bryan H Hall

 

Title:

Secretary and General Counsel

 

 

 

 

 

 

 

 

 

AGREED & ACCEPTED:

 

 

 

 

 

 

 

 

 

/s/ Mark Schweitzer

 

Mark Schweitzer

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------
